Citation Nr: 1726427	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  01-08 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama.


THE ISSUES

1. Entitlement to service connection for a lung disability, to include asbestosis, atelectasis, bronchiectasis, chronic obstructive pulmonary disease, healed granulomatous disease, and bronchial asthma.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1955 to August 1959.

In reference to the issue of service connection for asbestosis, the matter comes to the Board on appeal from a February 2002 rating decision by the VA RO in Montgomery Alabama.

In reference to the issue of service connection for PTSD, the matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the VA RO in Montgomery Alabama.

In June 2013, the Board remanded the Veteran's claims for an increased rating for an urachal cysts and PTSD so that the Veteran could be afforded a hearing before a Veterans Law Judge (VLJ). In June 2015, the Veteran endorsed, "I do not want a BVA hearing" on his VA Form 9. Therefore, the Veteran's hearing request is deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

(The Veteran's appeals concerning claims for increased disability ratings for hearing loss and residuals of a urachal cyst are the subject of a separate decision.)  


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of asbestosis and his current lung conditions, including asthma, healed granulomatous disease, and bronchiaectasis, did not manifest in service or to a compensable degree within one year of separation, nor are the current lung conditions related to such service.

2. PTSD was not manifested in service or to a compensable degree within one year of separation and the condition is not related to such service.


CONCLUSIONS OF LAW

1. The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service Connection

Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Lung Condition - to include asbestosis, atelectasis, bronchiectasis, chronic obstructive pulmonary disease, healed granulomatous disease, and bronchial asthma.

The Veteran contends that he developed a lung condition as a result of his exposure to asbestos in service. In July 2016, he filed a VA Form 21-4138 and endorsed that he handled black powder bags made of asbestos as a gunner's mate during live-fire exercises.

The Board finds the Veteran is permitted to report his perceptions of a lung condition and his first-hand knowledge of handling black bags containing asbestos in-service. He does not possess the expertise to state what was in the bags or the quantity of any exposure.  However, even if the Board were to grant the Veteran the benefit of doubt that the quality, onset, and duration his lung condition as he describes, the record still lacks the necessary etiological opinion to establish the nexus component of the service connection claim. While the Veteran is competent to report that he experienced exposure to a powdery substance in-service, he lacks the necessary education, training, and experience to offer a medical diagnosis for his claimed conditions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Furthermore, the Board may not make medical determination without relying on independent medical evidence. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

The Veteran's medical records in regard to his lung condition have shown conflicting reports in regards to diagnosis of a lung condition.

In June 1995, a private chest x-ray showed the examiner interpreted it as having interstitial fibrotic changes consistent with asbestosis in a patient who has had an adequate exposure history and latent period. In October 1995, a private chest x-ray showed the examiner interpreted it as being consistent with a clinical diagnosis of asbestosis. In October 1997, the Veteran's treating physician diagnosed the Veteran with asbestosis based on exposure history and x-ray abnormalities.

In January 2002, a VA examination report showed that the examiner diagnosed the Veteran with pulmonary fibrosis by history and atelectasis confirmed by chest x-ray. He concluded there was no evidence of asbestosis and that the Veteran's pulmonary function test indicated normal spirometry, lung volumes, and diffusion.

In May 2004, a VA examination report showed the examiner concluded there was no evidence of interstitial fibrosis or other asbestos-related disease. Additionally, pulmonary function tests from May 2004 and October 2005 showed no airway obstruction, no restriction, and functioning was deemed "normal."

In a February 2007 VA examination, the examiner opined that the Veteran probably had "some degree of obstructive lung disease." A February 2007 VA pulmonary function test showed no evidence of airway obstruction by spirometry, normal lung volumes, and normal DLCO. An April 2007 addendum to the February 2007 VA examination report shows the examiner found that it was at least as likely as not that the Veteran did not have asbestosis.

In March 2007, a high resolution CT scan showed an impression of "two sub centimeter calcified nodules in the right lung, which are likely sequelae from granulomatous infection." There was no evidence of interstitial lung disease.

In March 2008, a private CT scan of the chest shows an impression of healed granulomatous disease and no acute pulmonary disease seen.

In May 2009, a private pulmonary function test showed an interpretation of "[n]ormal spirometric values indicating the absence of any significant degree of obstructive pulmonary impairment and/or restrictive ventilator defect." The report shows the examiner diagnosed the Veteran with chronic obstructive pulmonary disease.

In September 2009, a private chest CT with contrast showed impressions of healed granulomatous disease, atherosclerotic calcifications, and other incidental findings described in the report. A September 2009 private x-ray showed an impression of no acute pulmonary process.

In January 2010, a private pulmonary function test showed an interpretation of "[n]ormal spirometric values indicating the absence of any significant degree of obstructive pulmonary impairment and/or restrictive ventilator defect."

In May 2010, a VA examination report showed the examiner diagnosed healed granulomas of the lung having no impact on the Veteran's respiratory status and causing no limitation to his respiration, repeatedly normal pulmonary function tests, and reported the findings from the high-resolution CT scan. She concluded there was no evidence of asbestos related lung disease as the Veteran did not have interstitial fibrosis, pleural plaques or calcifications, or pulmonary fibrosis.

In August 2010, a private pulmonary function test showed an interpretation of "[n]ormal spirometric values indicating the absence of any significant degree of obstructive pulmonary impairment and/or restrictive ventilator defect The report showed that the examiner diagnosed the Veteran with chronic obstructive pulmonary disease.

In June 2011, a private pulmonary function test showed mildly-reduced forced vital capacity (FVC). The examiner diagnosed the Veteran with chronic obstructive pulmonary disease.

In December 2011, the Board remanded the issue of asbestosis for further development so that a pulmonologist could provide an etiology opinion with rationale on the condition.

In June 2016, the Veteran was afforded a VA examination. The examiner diagnosed the Veteran with asthma and healed granulomatous disease. The Chief of Pulmonary Medicine was consulted to provide an etiology opinion. He concluded that the Veteran had the following conditions: 1) bronchial asthma based on pulmonary function tests; 2) healed granulomatous disease based on CT findings from 2007, 2008, and 2009; and 3) Bronchiectasis based on CT findings. The examiner concluded that asbestosis was absent, based on negative findings for asbestosis per High Resolution CT scan and normal DLCO. He opined that the Veteran did not have atelectasis, based on chest x-ray, stating that it was not a chronic condition but may be seen in the presence of poor respiratory effort. The clinician ruled-out chronic obstructive pulmonary disease (COPD), based on pulmonary function tests (PFT's) with no significant obstruction.  The VA examiner stated that regarding the healed granulomatous disease, "[i]t is not indicative of a current lung disability, since this does not cause any impairment in lung function. It is evidence of old healed infection but does not cause any symptoms." Regarding the explanation for the change in pulmonary function tests from 2002-2009, he explained that normal to mild restriction would be due to the development of bronchiectasis. The VA examiner stated that asthma, healed granulomatous disease and bronchiectasis are less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. His rationale was based on the fact that service treatment records are negative for any treatment or diagnosis of a lung condition. The separation exam done in August 1959 revealed a normal lung exam and was negative for a diagnosis of any lung or respiratory conditions. The examiner stated the currently diagnosed conditions of asthma, healed granulomatous disease, and bronchiectasis was at least 40 years post-discharge from active duty. The examiner further opined that these conditions would not be caused by exposure to asbestos; and therefore, it is less likely as not the Veteran's current respiratory condition began or to was related to active service from 1955 to 1959.

The Board notes that after separation, the Veteran worked for 42 years as a laborer and welder, where he handled asbestos materials as a routine part of his job. A January 2012 letter indicates that the Veteran was involved in settlement negotiations with a private company due to his involvement in the sale, distribution, and installation of asbestos materials.

With respect to element (1), a current disability, the Veteran does have the presence of a lung condition. Specifically, he has been diagnosed with asthma, healed granulomatous disease, and bronchiectasis. The Board finds that these diagnoses are the most probative and reliable given the extensive testing and evaluation performed during the examination.  The Board also finds that the record does not support a current diagnosis of asbestosis or related condition. Again, the Board finds persuasive the current testing and examination opinion which revealed no current asbestos-related disease.  

The Veteran has been consistently seen for symptoms related to his lung condition since 1995. He continues to have asthma, healed granulomatous disease, and bronchiectasis as prevalent conditions associated with his lung disability as per his most recent VA examination in June 2016. Several clinical reports from earlier treatment records endorse a diagnosis of asbestosis; however, recent opinions have ruled-out the condition based on imaging from high resolution CT and DLCO (lung capacity test).

Therefore, element (1), a current disability, a lung condition manifested by asthma, healed granulomatous disease, and bronchiectasis, has been met.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran reports that he has suffered an in-service lung condition due to his exposure to asbestos while on a ship.

As noted above, the Veteran endorsed that he handled black powder bags made of asbestos as a gunner's mate in the United States Navy during live-fire exercises. The Veteran has consistently reported that he was exposed to asbestos in-service and the Board finds his statements competent as he is able to report events that he personally experienced.  

Affording the Veteran the benefit of doubt, the Board finds that the Veteran was likely exposed to some quantity of asbestos during service. However, the record indicates that the Veteran's current lung conditions do not include asbestosis. Rather, the Veteran's current lung conditions include asthma, healed granulomatous disease, and bronchiectasis. The Veteran's enlistment and separation examinations are negative for any complaints, diagnoses, or treatments related to a lung condition. The Board finds that the record does not support a finding that the Veteran's current lung disabilities were incurred in-service. Even when affording the Veteran the benefit of doubt that he was exposed to asbestos in-service, it does not follow that his exposure to asbestos accounts for his current lung disability, which is devoid of asbestosis as a diagnosis.

Therefore, element (2), in-service incurrence or aggravation of the claimed in-service injury, a lung condition, has not been met.

The confirmation of an in-service incurrence or aggravation is a required element for establishing a service connection claim. Shedden at 1167. The Board finds that the service treatment record lacks any report or treatment of a lung condition within service or presumptive period.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's lung condition is etiologically related to service.

As per the Board's remand instructions, the Chief of Pulmonary Medicine was asked to review the record and clarify on the quality and nature of the Veteran's lung conditions. In providing a diagnosis and etiology opinion, the examiner explained that  the Veteran did not have a diagnosis of asbestosis, based on negative findings for asbestosis per High Resolution CT scan and normal diffusion capacity of the lung. The VA examiner stated that regarding the healed granulomatous disease, "[i]t is not indicative of a current lung disability, since this does not cause any impairment in lung function. It is evidence of old healed infection but does not cause any symptoms." Regarding the explanation for the change in pulmonary function tests from 2002-2009, from normal to mild restrictive, would be due to the development of bronchiectasis. The VA examiner stated that asthma, healed granulomatous disease and bronchiectasis are less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. His rationale was based on the fact that service treatment records are negative for any treatment or diagnosis of a lung condition. The separation exam done in August 1959 revealed a normal lung exam and was negative for a diagnosis of any lung or respiratory conditions. The examiner stated the currently diagnosed conditions of asthma, healed granulomatous disease, and bronchiectasis was at least 40 years post-discharge from active duty. The VA examiner stated that asthma, healed granulomatous disease and bronchiectasis are less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. The rationale for the opinion was based on service treatment records that were negative for any treatment or diagnosis of a lung condition. The separation exam done in August 1959, revealed normal lung exam and is negative for diagnosis of any lung or respiratory condition. The examiner stated the currently diagnosed conditions of asthma, healed granulomatous disease and bronchiectasis were diagnosed in the 2000's, which are at least 40 years post-discharge from active duty. The examiner further opined that these conditions would not be caused by exposure to asbestos; and therefore, it is less likely as not the Veteran's current respiratory condition began or to was related to active service from 1955 to 1959.

The Board finds that entitlement to service connection for a lung disability is not warranted because there is no probative evidence showing any current lung disability is related to military service. The Board acknowledges that there have been conflicting medical reports surrounding the Veteran's lung condition; however, it gives great probative weight to the opinion of the June 2016 Chief of Pulmonary Medicine. First, the Board recognizes the medical expertise in lung disorders from the clinician who leads the Department of Pulmonary Medicine. Also, the clinician based his opinion on current diagnostic technologies within respiratory medicine including high resolution CT and pulmonary function tests. The etiology opinion explained that the Veteran does not carry a diagnosis of asbestosis. Additionally, the clinician explained that the Veteran's pulmonary difficulties from 2002-2009 were due to the development of Bronshiectasis and not because of any influence from asbestos exposure. The clinician further explained that the Veteran's current lung conditions, including asthma, healed granulomatous disease and Bronchiectasis, did not manifest until the 2000's.

Even when giving the Veteran the benefit of doubt that he was exposed to some quantity of asbestos in-service, it does not follow that his current lung disability is related to service. The Veteran's current lung conditions do not include asbestosis. Furthermore, it is less likely than not that his current lung conditions, including asthma, healed granulomatous disease and bronchiectasis, are related to any in-service exposure of aggravation.

Therefore, element (3), a causal relationship, i.e., a nexus, between the Veteran's current lung condition and any in-service incurrence or event, has not been met.

PTSD

The Veteran contends that while serving as a gunner's mate aboard a ship in the Navy, he was fired upon several times and had to man his battle station and fire back. He contends that he continues to have nightmares due to the incident. See October 2010 VA Form 21-0781. On a subsequent VA Form 21-0781, the Veteran clarified that he was aboard the USS Los Angeles in 1956 when his ship was fired upon. See May 2011 VA Form-0781.

With respect to element (1), a current disability, the Veteran has a current diagnosis of PTSD.

The Veteran presented to Dr. H. in October of 2010 with complaints of "memory problems and dreams." The Veteran reported having more difficulty remembering things and recently began having nightmares, which he attributed to events while aboard the USS Los Angeles during the Korean War. Private treatment records indicate a diagnosis of PTSD being established in September 2013.

Therefore, element (1), a current disability, PTSD, has been met.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran reports that he received hostile fire from an enemy combatant in-service during his time aboard the USS Los Angeles.

The February 2011 etiology opinion by Dr. H endorsed that the Veteran's PTSD is related to his involvement in the Korean War.

In June 2011, a VA memo, titled "formal finding on a lack of information required to corroborate stressor (s) associated with a claim for service connection for Post Traumatic Stress Disorder," endorsed that the information requested to corroborate the stressful event described by the Veteran could not be verified by the US Army and Joint Services Records Research Center (JSRRC). Additionally, the Veteran's entrance examination, service treatment records, and separation examination are absent for any treatment of symptoms associated with PTSD or any reports of the hostile-fire event. Finally, they were unable to confirm that he served in an environment that involved hostile military or terrorist activity.  

The Board finds that the review of service records and the other evidence fail to provide credible supporting evidence of an in-service event that would account for the Veteran's PTSD. The Board acknowledges that the Veteran is competent to report witnessing hostile-fire; however, the VA's review of the record does not support a finding that there is credible supporting evidence corroborating the incident. Without any credible supporting evidence, the Board finds that the Veteran's statements cannot, by themselves, establish the incidence of the hostile stressor event. The Veteran received an honorable discharge; however, the Veteran did not receive a combat medal in-service, nor is there any record of any evidence supporting the Veteran's described hostile event.

Therefore, element (2), in-service incurrence or aggravation of the claimed in-service injury, PTSD, has not been met.

The confirmation of an in-service incurrence or aggravation is a required element for establishing a service connection claim. Shedden at 1167. The Board finds that the service treatment record lacks any report or treatment of the hostile-fire event reported by the Veteran. Furthermore, post-separation treatment records indicate that the Veteran was diagnosed with PTSD in 2013, which is over 50 years after separation. While the mere passage of time is in no way fatal to the claim, the Board notes that Dr. H provided a positive etiology opinion endorsing "[t]o the best of my professional judgment, [the Veteran's] PTSD symptoms are related to his involvement in the Korean War. The Board finds this statement probative as it was proffered by a clinician who had been treating the Veteran for PTSD with expertise in the field. However, the statement was made with no supporting rationale supporting this opinion, did not account for the lack of supporting evidence in the record, and did not comment on the time-point between 1955 and 2011, which was devoid of any complaint or treatment of PTSD. For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008). The examiner must also explain the basis for an etiology opinion without resorting to speculation. See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007). The Board finds the February 2011 etiology opinion by Dr. H inadequate as it does not sufficiently explain the rationale for his opinion and does not address the long latency between the alleged in-service hostile event and the onset of PTSD.  

Even if the Board were to confirm an in-service event related to the Veteran's PTSD, the record lacks an adequate etiology opinion to establish a nexus between the claimed in-service disease or injury and the current disability. Without an etiology opinion confirming a nexus between the claimed in-service disease or injury and the current disability, a claim for service connection cannot be established. Shedden at 1167.

Therefore, element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury, PTSD, has not been met.

II.	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2016). Here, the Veteran was first provided with the relevant notice and information in a letter, dated December 2001, prior to the initial adjudication of his asbestosis claim. He has received additional notice letters as his additional claims were developed. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, neither the Veteran nor his representative has argued that the VA examiner's opinions are inadequate, or that any prejudice results from the assistance provided for this appeal. See Scott v. McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).


ORDER

Entitlement to service connection for a lung disability, to include asbestosis, atelectasis, bronchiectasis, chronic obstructive pulmonary disease, healed granulomatous disease, and bronchial asthma is denied.

Entitlement to service connection for PTSD is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


